DETAILED ACTION
In response to communication filed on 2/14/2022.
Claims 1,3-5,7-9,11-15, and 17-24 are pending and allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2021 was filed after the mailing date of the Final Rejection on 11/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the following: generating and sending downlink control information that comprises of M fields, in which N fields of the M fields are set as effective fields, in which N is less than M and greater than or equal to 0 and both M and N are positive integers, every field other than the N number of fields comprise of redundant information and the identification or status of each of the M fields are indicated as an effective field or a redundant field, the status of a field of the M fields is a redundant state and indicates that fields before or after the field are effective fields or that the N fields are at preset locations in the M fields, as specified in independent claims 1,5,9, and 15. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gho et al. (US Patent No. 10,051,618) discloses an encoded message that comprises of essential bits that comprise of original payload bits and redundant coding bits and in which the message bit length is greater than or equal to the number of essential bits and less than redundant bits [column 23 lines 41-48].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




Ryan Kavleski
/R.C.K/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412